
	
		II
		110th CONGRESS
		1st Session
		S. 1871
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Kennedy (for
			 himself, Ms. Snowe,
			 Mr. Rockefeller,
			 Mr. Warner, and Ms. Cantwell) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for special transfers of funds to States to
		  promote certain improvements in State unemployment compensation
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance Modernization
			 Act.
		2.Special transfers to
			 State accounts in the Unemployment Trust Fund
			(a)In
			 generalSection 903 of the
			 Social Security Act (42 U.S.C. 1103) is amended by adding at the end the
			 following:
				
					(f)Special transfers in fiscal years 2008 through
		  2012(1)(A)In addition to any other
				amounts, the Secretary of Labor shall provide for the making of unemployment
				compensation modernization incentive payments (in this subsection referred to
				as incentive payments) to the accounts of the States in the
				Unemployment Trust Fund, by transfer from amounts reserved for that purpose in
				the Federal unemployment account, in accordance with succeeding provisions of
				this subsection.
							(B)Subject to paragraph (5), the maximum
				incentive payment allowable under this subsection with respect to any State
				shall, as determined by the Secretary of Labor, be equal to the amount obtained
				by multiplying $7,000,000,000 times the same ratio as is applicable under
				subsection (a)(2)(B) for purposes of determining such State’s share of any
				funds to be transferred under subsection (a) as of October 1, 2007.
							(C)Of the maximum incentive payment
				determined under subparagraph (B) with respect to a State—
								(i)one-third shall be transferred upon a
				certification under paragraph (4)(B) that the State law of such State meets the
				requirements of paragraph (2); and
								(ii)the remainder shall be transferred
				upon a certification under paragraph (4)(B) that the State law of such State
				meets the requirements of paragraph (3).
								(2)The State law of a State meets the
				requirements of this paragraph if such State law—
							(A)uses a base period that includes the
				most recently completed calendar quarter before the start of the benefit year
				for purposes of determining eligibility for unemployment compensation;
				or
							(B)provides that, in the case of an
				individual who would not otherwise be eligible for unemployment compensation
				under the State law because of the use of a base period that does not include
				the most recently completed calendar quarter before the start of the benefit
				year, eligibility shall be determined using a base period that includes such
				calendar quarter.
							(3)The State law of a State meets the
				requirements of this paragraph if such law includes provisions to carry out at
				least 2 of the following subparagraphs:
							(A)An individual shall not be denied
				compensation under any State law provisions relating to availability for work,
				active search for work, or refusal to accept work, solely because such
				individual is seeking only part-time (and not full-time) work, except that such
				law may provide for the provisions carrying out this subparagraph to require up
				to, but not to exceed, a majority of weeks of work of such individual’s base
				period to consist of part-time employment.
							(B)An individual shall not be
				disqualified from compensation for separating from work for compelling family
				reasons, which, for purposes of this subparagraph, shall include at least the
				following:
								(i)A separation from employment in
				which domestic violence causes the individual reasonably to believe that such
				separation is necessary for the safety of the individual or the individual’s
				family, as verified by such reasonable and confidential documentation that may
				be required by the State.
								(ii)A separation from employment
				resulting from the illness or disability of a member of the individual’s
				immediate family.
								(iii)A separation from employment
				resulting from the individual’s need to accompany a spouse—
									(I)to a place from which it is impractical
				for such individual to commute; and
									(II)due to a change in location of the
				spouse’s employment.
									(C)Weekly unemployment compensation is
				payable under this subparagraph to any individual who is unemployed (as
				determined under the State unemployment compensation law), has exhausted all
				rights to regular and (if applicable) extended unemployment compensation under
				the State law, and is enrolled and making satisfactory progress in a
				State-approved training program or in a job training program authorized under
				the Workforce Investment Act of 1998. Such program shall prepare individuals
				who have been separated from a declining occupation, or who have been
				involuntarily and indefinitely separated from employment as a result of a
				permanent reduction of operations at the individual's place of employment, for
				entry into a high-demand occupation. In addition, such program may prepare
				other unemployed individuals deemed eligible by the State. The amount of
				unemployment compensation payable under this subparagraph to an individual for
				a week of unemployment shall be equal to the individual's average weekly
				benefit amount (including dependents' allowances) for the most recent benefit
				year, and the total amount of unemployment compensation payable under this
				subparagraph to any individual shall be equal to at least 26 times the
				individual's average weekly benefit amount (including dependents' allowances)
				for the most recent benefit year.
							(D)The maximum amount of
				compensation—
								(i)payable to the individual during a
				benefit year is equal to at least 26 times the individual’s weekly benefit
				amount; or
								(ii)the individual receives during a
				benefit year exceeds half of the individual’s total wages during the base
				period.
								A State
				shall not be considered to satisfy clause (i) if it reduced the maximum weekly
				benefit amount of compensation payable to an individual during a benefit year
				below the amount that was in effect as of the date of enactment of this
				subsection.(E)Dependents’ allowances are provided to
				all individuals with a dependent (as defined by State law) equal to at least
				$15 per dependent per week, subject to any aggregate limitation on such
				allowances which the State law may establish (but which aggregate limitation on
				the total allowance for dependents paid to an individual may not be less than
				the lesser of $50 for each week of unemployment or 50 percent of the
				individual’s weekly benefit amount for the benefit year).
							(4)(A)Any State seeking an
				incentive payment under this subsection shall submit an application therefor at
				such time and in such manner as the Secretary of Labor shall by regulation
				prescribe. Such application shall include information on how the State intends
				to use incentive payments to improve or strengthen the State's unemployment
				compensation program. The Secretary of Labor shall, within 90 days after
				receiving any such application, notify the State agency of the State as to the
				Secretary’s findings with respect to the requirements of paragraph (2) or (3)
				(as the case may be).
							(B)If the Secretary of Labor finds that
				the State law provisions (disregarding any State law provisions which are not
				then currently in effect or which are subject to discontinuation under certain
				conditions) meet the requirements of paragraph (2) or (3) (as the case may be)
				and that unemployment compensation claimants have begun to qualify for benefits
				under such requirements, the Secretary of Labor shall thereupon make a
				certification to that effect to the Secretary of the Treasury, together with a
				certification as to the amount of the incentive payment to be transferred to
				the State account pursuant to that finding. The Secretary of the Treasury shall
				make the appropriate transfer within 30 days after receiving such
				certification.
							(C)(i)No certification of compliance with the
				requirements of paragraph (2) or (3) may be made with respect to any State
				whose State law is not otherwise eligible for certification under section 303
				or approvable under section 3304 of the Federal Unemployment Tax Act.
								(ii)No certification of compliance with
				the requirements of paragraph (3) may be made with respect to any State whose
				State law is not in compliance with the requirements of paragraph (2).
								(iii)No application under subparagraph (A) may
				be considered if submitted before October 1, 2007, or after the latest date by
				which it must be submitted (as specified by the Secretary of Labor in
				regulations) to ensure that all incentive payments under this subsection are
				made before October 1, 2012.
								(5)(A)If the Secretary of
				Labor determines, within 30 days after the deadline described in paragraph
				(4)(C)(iii), that there are amounts reserved for incentive payments under
				paragraph (7) for which the Secretary of the Treasury has not received a
				certification under paragraph (4)(B), from such amounts—
								(i)first, 10 percent of such amounts
				shall be made available for transfer to the accounts of States under subsection
				(g); and
								(ii)second, from the remainder of such
				amounts, incentive payments that are in addition to those made under paragraph
				(1) shall be made to States described in subparagraph (E).
								(B)(i)The amount of
				additional incentive payments to a State under subparagraph (A)(ii) shall be an
				amount equal to the sum of—
									(I)the amount obtained by multiplying the
				total amount determined by the Secretary of Labor under subparagraph (A) (after
				application of clause (i) of such subparagraph) times the same ratio as is
				applicable under subsection (a)(2)(B) for purposes of determining such State’s
				share of any funds to be transferred under subsection (a) as of October 1,
				2007; and
									(II)an amount equal to the total amount
				determined by the Secretary of Labor under subparagraph (A) (after application
				of clause (i) of such subparagraph) less the total amount of additional
				incentive payments under subclause (I) for all States, divided by the total
				number of States receiving additional incentive payments.
									(ii)In no case may the amount of an
				additional incentive payment transferred to a State under this paragraph exceed
				an amount equal to 2 times the total amount of the incentive payment
				transferred to the State under paragraph (1)(C).
								(C)For each State described in
				subparagraph (E), the Secretary shall make a certification to that effect to
				the Secretary of the Treasury, together with a certification as to the amount
				of the additional incentive payment to be transferred to the State account
				pursuant this paragraph. The Secretary of the Treasury shall make the
				appropriate transfer within 30 days after receiving such certification.
							(D)The Secretary of Labor shall certify
				to the Secretary of the Treasury the amount to be made available for transfer
				under subparagraph (A)(i).
							(E)For purposes of subparagraph (A), a
				State is described in this subparagraph if the Secretary of the Treasury
				received a certification under paragraph (4)(B) that the State law of such
				State meets the requirements of paragraphs (2) and (3).
							(6)(A)Except as provided in
				subparagraph (B), amounts transferred to a State account pursuant to paragraphs
				(4)(B) and (5)(C) may be used only in the payment of cash benefits to
				individuals with respect to their unemployment.
							(B)A
				State may, subject to the same conditions as set forth in subsection (c)(2)
				(excluding subparagraph (B) thereof, and deeming the reference to
				subsections (a) and (b) in subparagraph (D) thereof to include
				this subsection), use any amount transferred to the account of such State under
				paragraphs (4)(B) and (5)(C) for the administration of its unemployment
				compensation law and public employment offices.
							(7)Out of any money in the Federal
				unemployment account not otherwise appropriated, the Secretary of the Treasury
				shall reserve $7,000,000,000 to carry out this subsection. For purposes of
				section 902, the net balance in the Federal unemployment account as of any time
				is the amount in such account as of such time reduced by an amount equal to the
				total amount so reserved less the total of the incentive payments transferred
				under this subsection (and the total amount transferred under paragraph
				(5)(A)(i)) as of such time.
						(g)Special transfers in fiscal years 2008
		  through 2012(1)Notwithstanding any other provision of this
				section, the total amount available for transfer to the accounts of the States
				pursuant to subsection (a) as of the beginning of each of fiscal years 2008,
				2009, 2010, 2011, and 2012 shall be equal to the total amount which
				(disregarding this subsection) would otherwise be so available, increased by
				$100,000,000 (or, in the case of fiscal year 2012, $100,000,000 plus the amount
				made available for transfer under subsection (f)(5)(A)(i)).
						(2)Each State’s share of any additional
				amount made available by this subsection shall be determined, certified, and
				computed in the same manner as described in subsection (a)(2) and shall be
				subject to the same limitations on transfers as described in subsection (b).
				For purposes of applying subsection (b)(2), the balance of any advances made to
				a State under section 1201 shall be credited against, and operate to reduce
				(but not below zero)—
							(A)first, any additional amount which, as
				a result of the enactment of this subsection, is to be transferred to the
				account of such State in a fiscal year; and
							(B)second, any amount which (disregarding
				this subsection) is otherwise to be transferred to the account of such State
				pursuant to subsections (a) and (b) in such fiscal year.
							(3)Any additional amount transferred to
				the account of a State as a result of the enactment of this subsection—
							(A)may be used by the State agency of such
				State only in the payment of expenses incurred by it for—
								(i)the administration of the
				provisions of its State law carrying out the purposes of subsection (f)(2) or
				any subparagraph of subsection (f)(3);
								(ii)improved outreach to individuals
				who might be eligible for compensation by virtue of any provisions of the State
				law which are described in clause (i);
								(iii)the improvement of unemployment
				benefit and unemployment tax operations; and
								(iv)staff-assisted reemployment
				services for unemployment insurance claimants; and
								(B)shall be excluded from the application
				of subsection (c).
							(4)The total additional amount made
				available by this subsection in a fiscal year shall be taken out of the amounts
				remaining in the employment security administration account after subtracting
				the total amount which (disregarding this subsection) is otherwise required to
				be transferred from such account in such fiscal year pursuant to subsections
				(a) and
				(b).
						.
			(b)RegulationsThe
			 Secretary of Labor may prescribe any regulations necessary to carry out the
			 amendment made by subsection (a).
			3.Extension of FUTA
			 taxSection 3301 of the
			 Internal Revenue Code of 1986 (relating to rate of tax) is amended—
			(1)by striking 2007 in
			 paragraph (1) and inserting 2012, and
			(2)by striking 2008 in
			 paragraph (2) and inserting 2013.
			
